 EMPLOYMENT AGREEMENT

 

 

This Employment Agreement is effective as of November 2, 2005 by and between
Petrol Oil and Gas Inc, a Nevada Corporation (“Employer”) and Paul Branagan,
(“Executive”).

 

Recitals

 

WHEREAS, Employer is an oil and gas exploration, development and production
company seeking to build value through the development and acquisition of gas
and oil assets that exhibit consistent, predictable, and long-lived production.
Employer is desirous of acquiring the special skills and abilities and
background in and knowledge of Executive as it relates to Employer’s business
and the oil and gas industry.

 

WHEREAS, Employer seeks assurance of the association and services of Executive
in order to retain his experience, skills, abilities, background, and knowledge,
and is therefore willing to engage his services on the terms and conditions set
forth below.

 

WHEREAS, Executive desires to commence working with Employer and is willing to
do so on those terms and conditions.

 

NOW THEREFORE, in consideration of the above recitals and the mutual promises
and conditions in this Agreement, and other good and valuable considerations,
the receipt and sufficiency of which is hereby acknowledged, the parties agree
as follows:

 

1. EMPLOYMENT. Employer shall employ Executive as Chief Executive Officer and
President.

 

2. EXECUTIVE’S DUTIES.

 

2.1. Duties at Employer: Executive shall represent the Employer as Chief
Executive Officer and President of Employer. Executive shall possess the power
and authority to hire and fire all employees of Employer, unless otherwise
directed by the Employer to the contrary. Executive shall assist in managing and
conducting the business of Employer by setting and implementing procedures and
policies of Employer. Executive’s duties shall include, but not be limited to
the following:

 

                            2.1.1    Directing the use and control of finances;

  

                            2.1.2    Appointing and dismissing all employees of
Employer;

 

                            2.1.3    Implementing long-term strategies and
policies by defining and implementing short, medium, and long-term objectives;

 

                            2.1.4    Communicating the intentions and results of
management to Employer’s Board on a regular basis.

 

 

 

Page 1 of 13

 

--------------------------------------------------------------------------------

 

 

                            2.1.5    Borrowing or obtaining credit in any amount
or executing any guaranty,

 

                            2.1.6    Approving a budget and any amendments
thereto;

 

                            2.1.7    Determining and approving long-term
policies and strategies;

 

3. DEVOTION OF TIME. During the period of his employment hereunder, Executive
shall devote a majority of his business time, interest attention, and effort to
the faithful performance of his duties hereunder. However, Executive may serve,
on the boards of directors of, and hold any other offices or positions in,
companies or organizations in which he currently holds a position, or others
which, in the judgment of Employer’s Board of Directors (the “Board” as
expressed in a written Board Resolution), will not present any conflict of
interest with Employer or adversely affect the performance of Executive’s duties
pursuant to this Agreement.

 

4. NON COMPETITION DURING TERM OF EMPLOYMENT. During the employment term,
Executive shall not, directly or indirectly, whether as a partner, employee,
creditor, shareholder, or otherwise, promote, participate, or engage in any
activity or other business directly competitive with Employer’s business, except
with express permission of the Board. In addition, Executive, while employed,
shall not take any action without Employer’s prior written consent to establish,
form, or become employed by a competing business on termination of employment by
Employer, Executive’s failure to comply with the provisions of the preceding
sentence shall give Employer the right (in addition to all other remedies
Employer may have) to terminate any benefits or compensation to which Executive
may be otherwise entitled following termination of this Agreement.

 

5. VARIATION OF DUTIES. During the term hereof, Executive shall not vary the
terms of his employment with Employer, without the specific written
authorization from the Board of Directors.

 

6. TERM OF AGREEMENT. Subject to earlier termination as provided in this
Agreement, Executive shall be employed for a Five (5) year term beginning on the
date first written above, and ending September 30, 2010.

 

6.1 TERM EXTENSION. At any time prior to the expiration of the Term, as stated
in section 6, Employer and Executive may, by mutual agreement, extend
Executive’s employment under the terms of this Agreement for such additional
periods as they may agree.

 

7. LOCATION OF EMPLOYMENT. Unless the parties agree otherwise in writing, during
the employment term Executive shall perform the services he is required to
perform under this Agreement at Employer’s principal executive office located in
Las Vegas, NV; provided, however, that Employer may from time to time require
Executive to travel temporarily to other locations on Employer’s business.

 

Page 2 of 13  

 


--------------------------------------------------------------------------------

 

 

8. COMPENSATION. Employer shall pay compensation to Executive in the following
amounts and on the following terms:

 

8.1 Salary. For all services rendered by Executive in any capacity during the
term of this Agreement, Employer shall pay Executive annual compensation of
$225,000, in equal, bi-monthly installments payable on the 1st and 16th days of
each month, or in such other manner as is the general practice of Employer.
Effective September 30th for each successive year this Agreement is in effect,
compensation shall be adjusted by a ten percent (10%) increase of the Salary.
The Board of Directors shall have the right to increase the Salary more often
than annually at its sole discretion.

 

 

8.2

Stock Options. In addition to the basic salary provided for above, Employer
hereby grants to executive the following:

 

 

8.2.1

Extension of previously granted stock options. Pursuant to Executive’s previous
employment agreement with Employer, Employer granted Executive stock options to
purchase 1,250,000 shares of Employer’s common stock at prices ranging from
$0.50 per share to $2.50 per share for a period of three (3) years. Employer
hereby extends the expiration date on all of Executive’s prior issued stock
options to September 30, 2010.

 

 

8.2.2

the right, privilege and option (the “Stock Option”) to purchase a total of Five
Hundred Thousand (500,000) shares of the common stock $0.001 par value, of
Employer (the “Option Shares”), which are to be fully vested and become
exercisable immediately and which shall expire on September 30, 2010. The
exercise price per share of the Option Shares shall be $1.75 per share.

 

The option rights granted hereby shall be cumulative. Upon becoming exercisable,
the option rights shall be exercisable at any time and from time to time, in
whole or in part; provided, however, that options may be exercised only during
such time as Executive is employed by Employer under the terms of this
Agreement. Executive shall forfeit all right and privilege to all unexecercised
options immediately and automatically upon the termination of this Agreement,
for any reason and by any party. The options shall be exercised by written
notice directed to Employer, accompanied by a check payable to Employer for the
Option shares being purchased. Employer shall make immediate delivery of such
purchased shares, fully paid and non-assessable, registered in the name of
Executive. All share certificates issued to Executive in the Stock Option shall
bear the following restrictive legend, unless and until such shares have been
registered in accordance with the Securities and Exchange Act of 1933, as
amended (the “Act”):

 

THE SHARES OF STOCK REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, (THE “ACT”), OR THE SECURITIES
LAWS OF ANY OTHER JURISDICTION, AND MAY NOT BE SOLD, TRANSFERRED, PLEDGED,
HYPOTHECATED, OR OTHERWISE DISPOSED OF IN ANY MANNER UNLESS THEY ARE REGISTERED
UNDER SUCH ACT AND THE SECURITIES LAWS OR ANY APPLICABLE JURISDICTIONS OR UNLESS
PURSUANT TO ANY EXEMPTION THEREFROM.

 

Page 3 of 13  

 


--------------------------------------------------------------------------------

 

Employer shall use its best efforts to register the Option Shares under the Act
at the earlier of such time as it registers shares issuable pursuant to a
qualified employee stock option plan or such time as it registers shares
beneficially owned by or issued to others.

 

Employer currently has total authorized common shares of one hundred million
(100,000,000). If, and to the extent that the number of authorized shares of
common stock of Employer shall be increased beyond such 100,000,000, or reduced
from 100,000,000 by whatever action, including but not limited to change of par
value, split, reclassification, distribution or a dividend payable in stock, or
the like, the number of shares subject to the Stock Option and the option price
per share shall be proportionately adjusted. If, however, Employer, for any
reason, issues additional common stock in any amount up to the 100,000,000
shares authorized, no such adjustment shall be applicable. If Employer is
reorganized, consolidated or merged with another corporation, Executive shall be
entitled to receive options covering shares of such reorganized, consolidated,
or merged company in the same proportion, at an equivalent price, and subject to
the same conditions. For purposes of the preceding sentence, the excess of the
aggregate fair market value of the shares subject to the option immediately
after any such reorganization, consolidation, or merger over the aggregate
option price of such shares shall not be more than the excess of the aggregate
fair market value of all shares subject to the Stock Option immediately before
such reorganization, consolidation, or merger over the aggregate option price of
such shares, and the new option or assumption of the old Stock Option shall not
give Executive additional benefits which he did not have under the old Stock
Option, or deprive him of benefits which he had under the old Stock Option.

 

Executive shall have no rights as a stockholder with respect to the Option
Shares until exercise of the Stock Option and payment of the Option Price as
herein provided.

 

 

8.3

Over Riding Royalty Interest. Executive shall receive a 1/100 Over Riding
Royalty Interest (ORRI) on all the oil and gas properties both current and
future of the Employer. The ORRI shall be irrevocable and survive the
termination of this agreement which shall be in perpetuity. The ORRI shall be
paid as on a monthly basis as defined in the division orders in a manner and
time corresponding to payments made to the Royalty and other ORRI’s. The term
“Over Riding Royalty Interest” shall be defined as a fractional interest in the
gross production of oil and gas, in addition to the usual royalties paid to any
lessor.

 

9. BENEFITS. During the employment term, Executive shall be entitled to receive
all other benefits of employment generally available to Employer’s other
executive and managerial employees when and as he becomes eligible for them,
including group health and life insurance benefits and an annual vacation.

 

9.1 Vacation. Executive shall be entitled to a paid annual vacation of three (3)
weeks during the first year of employment, and four (4) weeks during any
subsequent years; provided however, that vacation time may only be accumulated
up to 6 months beyond the year in which they were accrued.

 

Page 4 of 13  

 


--------------------------------------------------------------------------------

 

 

9.2 Personal Leave. Executive shall be entitled, without any adjustment in his
compensation, to five (5) days personal leave in each fiscal year of employment
hereunder. Personal leave may not be carried over from one fiscal year to the
next.

 

9.3 Plans. Executive shall be entitled to participate in any and all plans,
arrangements, or distributions by Employer pertaining to or in connection with
any pension, bonus, profit sharing, stock options, and/or similar benefits for
its employees and/or executives, as determined by the Board of Directors of
committees thereof pursuant to the governing instruments which establish and/or
determine eligibility and other rights of the participants and beneficiaries
under such plans or other benefit programs.

 

9.4 Medical and Disability Coverage. Executive shall have the right to all
medical coverage and long term disability coverage on the same terms and
conditions as provided to other employees of Employer holding management
positions. It is agreed and understood that Employer shall obtain reasonable
medical, dental, and liability insurance for the benefit of Executive and other
members of management as soon hereafter as is practical, and it shall use its
best efforts to maintain such policies at all time during the employment term.

 

9.5 Automobile. For the term of this agreement and any extensions thereof,
Employer shall provide Executive with an automobile allowance, not to exceed One
Thousand dollars ($1,000) per month. Such automobile shall be chosen by
Executive and financed by Employer.

 

9.6 Cell Phone. For the term of this Agreement and any extensions thereof,
Employer shall provide Executive with a company cellular telephone to be used by
Executive pursuant to his duties hereunder. Employer shall be solely responsible
for all payments, including long distance, roaming and/or other airtime charges,
associated with the cellular telephone.

 

9.7 Computers. For the term of this Agreement and any extensions thereof,
Employer shall provide Executive with one (1) personal computer and one (1)
laptop computer (“PC’s”) for use by Executive pursuant to his duties hereunder.
Upon termination of this Agreement the Executive agrees to return both of the
PC’s to Employer.

 

9.8 Business Expenses. Executive shall be provided with American Express and/or
Visa/Master Card credit cards issued in the name of Employer, for purposes of
paying business expenses. Additionally, Executive shall be entitled to receive
proper reimbursement for all reasonable out-of-pocket expenses incurred directly
by Executive in performing Executive’s duties and obligations under this
Agreement. Employer shall reimburse Executive for such expenses on a monthly
basis, upon submission by Executive of appropriate receipts, vouchers or other
documents in accordance with Employer’s policy.

 

 

Page 5 of 13  

 


--------------------------------------------------------------------------------

 

 

 

9.9

Fringe Benefits. Employer shall provide Executive with a monthly cash
non-accountable expense allowance, not to exceed $2,000 per month, to cover
Executive’s meals and travel incurred in the performance of Executive’s duties
under this Agreement.

 

10. EXPENSE REIMBURSEMENT. During the employment term, Employer shall reimburse
Executive for reasonable out-of-pocket expenses incurred in connection with
Employer’s business, subject to such policies as Employer may from time to time
reasonably establish for its employees.

 

11. INTELLECTUAL PROPERTY. All processes, inventions, patents, copyrights,
trademarks, and other intangible rights that may be conceived or developed by
Executive, either alone or with others, during the term of Executive’s
employment, whether or not conceived or developed during Executive’s working
hours, and with respect to which the equipment, supplies, facilities, or trade
secret information of Employer was used, or that relate at the time of
conception or reduction to practice of the invention to the business of the
Employer or to Employer’s actual or demonstrably anticipated research and
development, or that result from any work performed by Executive for Employer,
shall be the sole property of Employer. Executive shall disclose to Employer all
inventions conceived during the term of employment, whether or not the property
of Employer under the terms of the preceding sentence, provided that such
disclosure shall be received by Employer in confidence. Executive shall execute
all documents, including patent applications and assignments, required by
Employer to establish Employer’s rights under this Section.

 

12. INDEMNIFICATION OF EXECUTIVE. Employer shall, to the maximum extent
permitted by law, indemnify and hold Executive harmless against expenses,
including reasonable attorney’s fees judgments, fines, settlement, and other
amounts actually and reasonably incurred in connection with any proceeding
arising by reason of Executive’s employment by Employer. Employer shall advance
to Executive any expense incurred in defending such proceeding to the maximum
extent permitted by law.

 

13. TERMINATION BY EMPLOYER.

 

13.1 For Cause. Employer may terminate this Agreement at any time, if
termination is “For Cause”, as hereinafter defined. “For Cause” shall mean: (i)
any act of dishonesty or fraud knowingly perpetrated against the Employer as
proven in a judicial hearing; (ii) the commission by Executive of a felony, a
crime involving moral turpitude or other act causing material harm to Employer’s
standing and reputation; (iii) Executive’s continued material failure to perform
Executive’s duties to Employer after thirty (30) days’ written notice thereof to
Executive; or (iv) gross negligence or willful misconduct by Executive with
respect to Employer. If the Term of this Agreement is terminated by Employer for
Cause: (a) Executive shall be entitled to receive Executive’s Salary only
through the date of termination; and (b) Executive’s Option Shares shall be
deemed owned by Executive through the end of the calendar quarter in which the
termination for cause has occurred or 30 days whichever is greater. However, if
a dispute arises between Employer and Executive that is not resolved within
sixty (60) days and neither party initiates arbitration proceedings pursuant to
Section 21.8, Employer shall have the option to pay Executive the lump sum of
twelve (12) months base of Executive’s Salary at the time of termination (the
“Severance Payment”) rather than Executive’s Salary through

 

Page 6 of 13  

 


--------------------------------------------------------------------------------

 

the date of termination, and Executive’s Option Shares shall continue to be
deemed owned by Executive for 90 days after the termination for cause has been
executed. Such determination to pay the Severance Payment in lieu of Executive’s
Salary shall be made in the reasonable judgment of the Board of Directors. If
Employer elects to make a payment to Executive of the Severance Payment, the
parties hereto agree that such payment and the payment provided by Section 13.2
shall be Executive’s complete and exclusive remedy for such a termination for
Cause.

 

13.2 Without Cause. If, during the Term of this Agreement, Employer terminates
the Executive’s employment without Cause: (a) Executive shall be entitled to
receive, through the end of the Term of this Agreement Executive’s Base Salary,
payable in periodic installments on Employer’s regular paydays, at the rate then
in effect; and (b) all of Executive’s Option Shares shall be deemed owned by
Executive.

 

 

13.3

Effect of Termination on Unused Vacation Time. Upon the termination of this
Agreement for any reason whatsoever, Executive shall also have the right to
receive any accrued but unused vacation time, and any benefits vested under the
terms of any applicable benefit plans.

 

14. TERMINATION BY EXECUTIVE.

 

 

14.1

By Resignation. Executive may terminate this Agreement by giving Employer thirty
(30) days prior written notice of resignation. If Executive resigns with “Good
Reason” (as defined below), this Agreement shall terminate but: (a) Executive
shall continue to receive, through the end of the Term of this Agreement
Executive’s Salary payable in periodic installments on Employer’s regular
paydays, at the rate then in effect; and (b) all of Executive’s Stock Options.
For purposes of this Agreement, “Good Reason” shall mean: (i) the assignment to
Executive of duties substantially and materially inconsistent with the position
and nature of Executive’s employment, the substantial and material reduction of
the duties of Executive which is inconsistent with the position and nature of
Executive’s employment, or the change of Executive’s title indicating a
substantial and material change in the position and nature of Executive’s
employment; (ii) a reduction in compensation and benefits that would
substantially diminish the aggregate value of Executive’s compensation and
benefits without Executive’s written consent; (iii) the failure by Employer to
obtain from any successor, an agreement to assume and perform this Agreement; or
(iv) a corporate “Change In Control” (as defined below). For purposes of this
Agreement, “Change In Control” shall mean (1) a merger or consolidation in which
securities possessing more than fifty percent (50%) of the total combined voting
power of Employer’s outstanding securities are transferred to a person or
persons different from the persons holding those securities immediately prior to
such transaction in a transaction approved by the stockholders, or the sale,
transfer, or other disposition of more than fifty percent (50%) of the total
combined voting power of Employer’s outstanding securities to a person or
persons different from the persons holding those securities immediately prior to
such transaction; or (2) the sale, transfer or other disposition of all or
substantially all of the Employer’s assets in complete liquidation or

 

Page 7 of 13  

 


--------------------------------------------------------------------------------

 

dissolution of Employer. If Executive resigns without Good Reason, Executive
shall be entitled to receive Executive’s Salary only through the date of such
resignation and Executive’s Stock Option shall be deemed owned by Executive only
through the end of the calendar quarter of such resignation.

 

 

14.2

By Reason of Incapacity or Disability. If Executive becomes so incapacitated by
reason of accident, illness, or other disability that Executive is unable to
carry on substantially all of the normal duties and obligations of Executive
under this Agreement for a continuous period of one-hundred-twenty (120) days
(the “Incapacity Period”), this Agreement shall terminate but: (a) Executive
shall receive, during the Incapacity Period and for the six (6) month period
thereafter (the “Extended Period”), Executive’s Salary payable in periodic
installments on Employer’s regular paydays, at the rate then in effect, reduced
only by the amount of any payment(s) received by Executive pursuant to any
disability insurance policy proceeds; and (b) Executive’s Stock Options shall be
deemed owned by Executive through the Extended Period. For purposes of the
foregoing, Executive’s permanent disability or incapacity shall be determined in
accordance with Employer’s disability insurance policy, if such a policy is then
in effect, or if no such policy is then in effect, such permanent disability or
incapacity shall be determined by Employer’s Board of Directors in its good
faith judgment based upon Executive’s inability to perform normal and reasonable
duties and obligations.

 

15. DEATH OF EXECUTIVE. If Employee dies during the Term of this Agreement,
Employer shall: (a) pay to the estate of Employee, for a period of six (6)
months beginning on the date of death (the “Extended Period”), Employee’s Salary
payable in periodic installments on Employer’s regular paydays, at the rate then
in effect; and (b) any and all unexercised Stock Option shall survive
Executive’s death and shall be exercisable by Executive’s estate or its
beneficiaries to whom such Stock Options may be distributed in accordance with
the original terms and conditions of any such Stock Options. Other death
benefits will be determined in accordance with the terms of Employer’s benefit
plans and programs.

 

16. AGREEMENT ON BUSINESS COMBINATION OR DISSOLUTION. This Agreement shall not
be terminated by Employer’s voluntary or involuntary dissolution or by any
merger in which Employer is not the surviving or resulting corporation, or on
any transfer of all or substantially all of Employer’s assets. In the event any
such merger or transfer of assets, the provisions of this Agreement shall be
binding on and inure to the benefit of the surviving business entity or the
business entity to which such assets shall be transferred.

 

 

 

 

 

Page 8 of 13  

 


--------------------------------------------------------------------------------

 

17. TRADE SECRETS AND CONFIDENTIAL INFORMATION:

 

17.1 Nondisclosure. Without the prior written consent of Employer, Executive
shall not, at any time, either during or after the term of this Agreement,
directly or indirectly, divulge or disclose to any person, firm, association, or
corporation, or use for Executive’s own benefit, gain, or otherwise, any
customer lists, plans, products, data, results of tests and data, or any other
trade secrets or confidential materials or like information (collectively
referred to as the “Confidential Information”) of Employer and/or its
Affiliates, as hereinafter defined, it being the intent of Employer, with which
intent Executive hereby agrees, to restrict Executive from disseminating or
using any like information that is unpublished or not readily available to the
general public.

 

17.1.1 Definition of Affiliate. For purposes of this Agreement, the term
“Affiliate” shall mean any entity, individual, firm, or corporation, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with Employer.

 

17.2 Return of Property. Upon the termination of this Agreement, Executive shall
deliver to Employer all lists, books, records, data, and other information
(including all copies thereof in whatever form or media) of every kind relating
to or connected with Employer or its Affiliates and their activities, business
and customers.

 

17.3 Notice of Compelled Disclosure. If, at any time, Executive becomes legally
compelled (by deposition, interrogatory, request for documents, subpoena, civil
investigative demand, or similar process or otherwise) to disclose any of the
Confidential Information, Executive shall provide Employer with prompt, prior
written notice of such requirement so that Employer may seek a protective order
or other appropriate remedy and/or waive compliance with the terms of this
Agreement. In the event that such protective order or other remedy is not
obtained, that Employer waives compliance with the provisions hereof, Executive
agrees to furnish only that portion of the Confidential Information which
Executive is advised by written opinion of counsel is legally required and
exercise Executive’s best efforts to obtain assurance that confidential
treatment will be accorded such Confidential Information. In any event,
Executive shall not oppose action by Employer to obtain an appropriate
protective order or other reliable assurance that confidential treatment will be
accorded the Confidential Information.

 

17.4 Assurance of Compliance. Executive agrees to represent to Employer, in
writing, at any time that Employer so request, that Executive has complied with
the provisions of this section, or any other section of this Agreement.

 

18. NON-COMPETITION. For a period of three (3) months after the termination of
this Agreement, Executive expressly covenants and agrees that Executive will not
and will not attempt to, without the prior written consent of the Board of
Directors, directly or indirectly, (except as to those entities set forth in
Paragraph 4, above):

 

 

Page 9 of 13  

 


--------------------------------------------------------------------------------

 

 

18.1 Own, manage, operate, finance, join, control, or participate in the
ownership, management, operation, financing, or control of, or be associated as
an officer, director, employee, agent, partner, principal, representative,
consultant, or otherwise with, or use or permit his name to be used in
connection with, any line of business or enterprise that competes with Employer
or its Affiliates (as defined herein) in any business of Employer or its
Affiliates, existing or proposed, wherever located, provided that Executive
shall not be prohibited from owning, directly or indirectly, less than one
percent (1%) of the outstanding shares of any Corporation, the shares of which
are traded on a National Securities Exchange or in the over-the-counter markets;

 

18.2 Interfere with or disrupt or attempt to interfere with or disrupt or take
any action that could be reasonably expected to interfere with or disrupt any
past or present or prospective relationship, contractual or otherwise, between
Employer and/or any of its Affiliates, and any customer, insurance company,
supplier, sales representative, or agent or employee of Employer or any such
affiliate of Employer.

 

18.3 Directly or indirectly solicit for employment or attempt to employ or
assist any other entity in employing or soliciting or attempting to employ or
solicit for employment, either on a full-time, part-time, or consulting basis,
any employee, agent, representative, or executive (whether salaried or
otherwise, union or non-union) who within one (1) years of the time that
Executive ceased to perform services hereunder has been employed by Employer or
its Affiliates.

 

19. VIOLATION OF COVENANTS:

 

19.1 Injunctive Relief. Executive acknowledges and agrees that the services to
be rendered by Executive hereunder are of a special unique, and personal
character that gives them peculiar value; that the provisions of this section
are, in view of the nature of the business of Employer, reasonable and necessary
to protect the legitimate business interests of Employer; that violation of any
of the covenants or Agreements hereof would cause irreparable injury to
Employer, that the remedy at law for any violation or threatened violation
thereof would be inadequate; and that, therefore, Employer shall be entitled to
temporary and permanent injunctive or other equitable relief as it may deem
appropriate without the necessity of proving actual damages and to an equitable
accounting of all earnings, profits, and other benefits arising, from any such
violation, or attempted violation, which rights shall be cumulative and in
addition to all other rights or remedies available to Employer.

 

19.2 Permissibility. Executive and Employer recognize that the laws and public
policies of the various states of the United States may differ as to the
validity and enforceability of certain of the provisions contained in this
section. It is the intention of Executive and Employer that the provisions of
this section shall be enforced to the fullest extent permissible under the laws
and public policies of each jurisdiction in which such enforcement is sought,
but that the invalidation (or modification to conform with such laws or public
policies) of any provision hereof shall not render unenforceable or impair the
remainder of this section. Accordingly, if

 

Page 10 of 13

 


--------------------------------------------------------------------------------

 

any provision of this section shall be determined to be invalid or
unenforceable, either in whole or in part this section shall be deemed to delete
or modify, as necessary, the offending provision and to alter the balance of
this section in order to render it valid and enforceable to the fullest extent
permissible as provided herein.

 

20. LIQUIDATED DAMAGES, EMPLOYER’S BREACH. In the event of any material breach
of this Agreement on the part of Employer, Executive at his sole option, may
terminate his employment under this Agreement and, at his sole option, shall be
entitled to receive as liquidated damages the amounts set forth in the following
subsection. The liquidated damages so received by Executive shall not be limited
or reduced by amounts that Executive might otherwise earn or be able to earn
during the period between termination of his employment under this Agreement and
payment of those liquidated damages. The provisions of this Section 20 shall be
in addition to any and all rights Executive may have in equity or at law to
require Employer to comply with or to prevent the breach of this Agreement.

 

20.1 The present value on the payment date (as defined in this section) of the
full amount of his basic salary as provided for in this Agreement for five (5)
years following the payment due, discounted to the payment date at a rate for
quarterly periods based on prime interest rate charged by Bank of America in Las
Vegas, Nevada, for short term commercial loans on the payment date. The amount
payable to Executive under this subsection shall be due and payable in full on
the date of notification of Employer by Executive of the exercise of his option
to terminate his employment under this Agreement (the “payment date”).

 

21. MISCELLANEOUS:

 

 

21.1

Authority to Execute. The parties herein represent that they have the authority
to execute this Agreement.

 

21.2 Severability. If any term, provision, covenant, or condition of this
Agreement is held by a court of competent jurisdiction to be invalid, void, or
unenforceable, the rest of this Agreement shall remain in full force and effect.

 

21.3 Successors. This Agreement shall be binding on and inure to the benefit of
the respective successors, assigns, and personal representatives of the parties,
except to the extent of any contrary provision in this Agreement.

 

 

21.4

Assignment. This Agreement may not be assigned by either party without the
written consent of the other party.

 

 

21.5

Singular, Plural and Gender Interpretation. Whenever used herein, the singular
number shall include the plural, and the plural number shall include the
singular. Also, as used herein, the masculine, feminine or neuter gender shall
each include the others whenever the context so indicates.

 

 

Page 11 of 13

 


--------------------------------------------------------------------------------

 

 

21.6 Captions. The subject headings of the paragraphs of this Agreement are
included for purposes of convenience only, and shall not effect the construction
or interpretation of any of its provisions.

 

21.7 Entire Agreement. This Agreement contains the entire agreement of the
parties relating to the rights granted and the obligations assumed in this
instrument and supersedes any oral or prior written agreements between the
parties. Any oral representations or modifications concerning this instrument
shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged.

 

21.8 Arbitration. Any controversy or claim arising out of, or relating to, this
Agreement, or the making, performance, or interpretation thereof, shall be
submitted to a panel of three (3) arbitrators. The arbitration shall comply with
and be governed by the provisions of the American Arbitration Association. The
panel of arbitrators shall be composed of two (2) members chosen by Executive
and Employer respectively and one (1) member chosen by the arbitrators
previously selected. The findings of such arbitrators shall be conclusive and
binding on the parties hereto. The cost of arbitration shall be borne by the
losing party or in such proportions as the arbitrator shall conclusively decide.

 

21.9 No Waiver. No failure by either Executive or Employer to insist upon the
strict performance by the other of any covenant, agreement, term or condition of
this Agreement or to exercise the right or remedy consequent upon a breach
thereof shall constitute a waiver of any such breach or of any such covenant,
agreement, term or condition. No waiver of any breach shall affect or alter this
Agreement, but each and every covenant, condition, agreement and term of this
Agreement shall continue in full force and effect with respect to any other then
existing or subsequent breach.

 

21.10 Time of the Essence. Time is of the essence of this Agreement, and each
provision hereof.

 

 

  21.11

Counterparts. The parties may execute this Agreement in two (2) or more
counterparts, which shall, in the aggregate, be signed by both parties, and each
counterpart shall be deemed an original instrument as to each party who has
signed by it.

 

 

  21.12

Attorney’s Fees and Costs. In the event that suit be brought hereon, or an
attorney be employed or expenses be incurred to compel performance the parties
agree that the prevailing party therein be entitled to reasonable attorney’s
fees.

 

 

  21.13

Governing Law. The formation, construction, and performance of this Agreement
shall be construed in accordance with the laws of Nevada.

 

 

  21.14

Notice. Any notice, request, demand or other communication required or permitted
hereunder or required by law shall be in writing and shall be effective upon
delivery of the same in person to the intended addressee, or upon deposit of the
same with an overnight

 

Page 12 of 13

 


--------------------------------------------------------------------------------

 

courier service (such as Federal Express) for delivery to the intended addressee
at its address shown herein, or upon deposit of the same in the United States
mail, postage prepaid, certified or registered mail, return receipt requested,
sent to the intended addressee at its address shown herein. The address of any
party to this Agreement may be changed by written notice of such other address
given in accordance herewith and actually received by the other parties at least
ten (10) days in advance of the date upon which such change of address shall be
effective.

 

Executive Address

Employer Address

Paul Branagan

Petrol Oil and Gas, Inc.

2948 Vista del Sol

3161 E. Warm Springs Road, Suite 300

Las Vegas, NV 89120

Las Vegas, Nevada 89120

702-451-7324

702-454-7318

 

 

IN WITNESS WHEREOF, the parties have entered into this Agreement on the date
first above written.

 

EXECUTIVE:

 

/s/ Paul Branagan                                    

Paul Branagan

 

EMPLOYER:

 

Petrol Oil and Gas, Inc.,

a Nevada corporation

 

 

By: /s/ Loren Moll                                 

 

Loren Moll, Director

 

 

Page 13 of 13